EXHIBIT FOR IMMEDIATE RELEASE Reminder:Conference Call Today at 2:30 ET, Dial In (866) 206-7204, ID# 1326033 AdvanSource Biomaterials Reports Third Quarter Financial Results WILMINGTON, MA, February 18, 2009. AdvanSource Biomaterials Corporation (NYSE Alternext US: ASB), a leading developer of advanced polymer materials for a broad range of medical devices, today reported financial results for the fiscal third quarter and nine months ended December 31, 2008.The Company’s financial condition and results of operations, which are based on the Company’s continuing operations, exclude the financial condition and results of operations of Gish BioMedical, Inc. and Catheter and Disposables Technology, Inc.(“CDT”) in prior year periods, both formerly wholly-owned subsidiaries of the Company, which were sold during the fiscal year ended March 31, 2008. For the three months ended December 31, 2008, revenues were $688,000 as compared with $815,000 in the comparable prior year period.Net loss from continuing operations increased to $1.0 million, or $0.05 per diluted share, as compared with net loss from continuing operations of $631,000, or $0.03 per diluted share, in the comparable prior year period.Net loss from continuing operations for the three months ended December 31, 2008 includes a charge of $487,000 for the impairment of goodwill.Net loss decreased to $1.0 million, or $0.05 per diluted share, from a net loss of $1.3 million, or $0.06 per diluted share, in the comparable prior year period which included a net loss from discontinued operations of $699,000. Product sales decreased in the fiscal 2009 third quarter to $131,000 from $356,000 in the comparable prior year period.This decrease is due, in part, to the effect of larger stocking orders placed by customers during the comparable quarter of fiscal 2008, which did not recur in the fiscal 2009 third quarter; and fulfillment of backlog in the fiscal 2008 third quarter resulting in higher than expected shipments.Backlog had increased in the fiscal 2008 second quarter due to the need to address problems in producing polymers that met certain internal specifications. Royalties and development fees increased 21% to $557,000 in the fiscal 2009 third quarter from $459,000 in the comparable prior year period.Gross profit on total revenues decreased to 50.0% from 59.1% for the comparable prior year period, primarily as a result of decreased product shipments in the fiscal 2009 third quarter.Selling, general and administrative expenses decreased to $712,000in the fiscal third quarter, excluding charges for impairment of goodwill of $487,000, from $948,000 for the comparable prior year period.The impairment of goodwill is primarily related to the decline in the share price of the Company’s common stock.Expenses were lower in the fiscal third quarter, primarily due to the reduction or elimination of professional fees related to strategic and branding initiatives, professional fees related to Sarbanes-Oxley compliance, and share-based compensation expenses in connection with stock options granted, all of which resulted in higher costs for the three months ended December 31, The
